Citation Nr: 1637354	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  09-27 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether referral to the Director of Compensation for consideration for an extraschedular rating for the orthopedic and neurological manifestations of a lumbar spine disability is warranted.

2.  Entitlement to a total disability based on individual unemployability (TDIU).

  
REPRESENTATION

The Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from September 2005 to February 2007. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

In August 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge, and in January 2012, the Board remanded the case for further development.

In July 2014, the Board denied a rating in excess of 20 percent for the lumbar spine disability from December 2009 to April 2012 and granted a 40 percent rating as of April 2012.  The Board also determined that an implicit claim of entitlement to a TDIU had been raised by the record as part and parcel of the increased rating claim on appeal, and remanded this claim for further development.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  By way of an April 2015 Order, the Court granted the parties' Joint Motion for Partial Remand (Joint Motion), in which the parties agreed that the Board erred when denying a rating in excess of 20 percent for the lumbar spine disability from December 2009 to April 2012, requiring that portion of the decision to be vacated.

In September 2015, the Board granted a 40 percent rating for the Veteran's lumbar spine disability from the period from December 2009 to April 2012.  The Board also remanded the Veteran's claim of entitlement to a TDIU to complete the development requested in July 2014 ( which had not been undertaken), as well as the inextricably intertwined determination as to whether a referral is warranted for consideration for a lumbar spine extraschedular rating.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

When last remanding this case, the Board directed that the Veteran be afforded a new VA spinal examination, after which both the Veteran's claims seeking an extraschedular rating and a TDIU were to be readjudicated.   While the AOJ scheduled the requested examination, the Veteran failed to appear at the scheduled time, and the AOJ then readjudicated only the Veteran's claim seeking a TDIU, as reflected in a February 2016 supplemental statement of the case.  

As the record indicates that the Veteran may not have received notification of his scheduled VA examination, given the returned mail of record and the recent advisory of a new address, the case is REMANDED for the following actions:

1.  Update relevant databases to reflect the Veteran's new address, as reported in an advisory from the Veteran's representative in August 2016.

2.  Obtain all VA treatment records created since August 2012.

3.  Forward the Veteran's claims file to an appropriate medical professional to determine the effects of his service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience.  The claims file, and all electronic records, must be made available to the reviewer. 

Based on a review of the evidence of record, the reviewer is to provide characterize the effect of the Veteran's service-connected lumbar spine disability and related radiculopathies on his ability to perform the tasks associated with his former employment as a construction worker.

The examiner must provide detailed findings and rationales for all conclusions reached.

4.  Finally, readjudicate the Veteran's claim seeking entitlement to TDIU and entitlement to an extraschedular rating.  If the full benefit sought with regard to either claim remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

